DETAILED ACTION

Applicants’ response filed 1/18/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11-19 and 23-26 are pending. 
Rejections under 35 USC 101 are maintained in view of amendments and remarks. 
Rejections under 35 USC 112 are maintained in view of amendments and remarks. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 1/18/2022 have been fully considered but they are not persuasive.
For example, Claim 1 has been amended as follows: 

    PNG
    media_image1.png
    421
    656
    media_image1.png
    Greyscale


Regarding 35 USC 101: 
The claim remains directed to a method for interleaving data in a wireless communication system. The wireless communication system is considered to be generic and therefore well-known, routine and conventional as recognized by the courts. Furthermore the communication system appears only in the preamble which further suggests an intended use with limited patentably weight. 
All the limitations in the body of the claim are related to mere data manipulation without significantly more.
Applicants mention that the triangular interleaver mentioned in the claim should render the claim statutory. The Examiner respectfully disagrees and would like to point out that the triangular interleaver in the claim is not hardware per se. It is merely a format for the interleaving bits. 
Applicants further contend that the amended portion of the claim should render the claim statutory since the bits are written. The Examiner respectfully disagrees and would like to point out that the writing of data can be done on paper and therefore this does not render the claim statutory. 
Therefore the claims remain non-statutory under 35 USC 101 since the claim is directed to data manipulation without significantly more. Independent claim 11 is rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. See prior office action for details. 
Newly amended independent claims 23-26 are not rejected under 35 USC 101. 
Corrections are requested. 

Regarding rejections under 35 USC 112: 
The claims states, “…determining, based on a first number associated with bits in a bit sequence to be interleaved, a second number associated with rows in a triangular interleaver for interleaving the bits…”
This limitation remains unclear as the amendment does not clarify how the second number. 
What is the first number and the second number? Are the second number of bits based on the first number of bits that are to be interleaved? 
How is the first number associated with the bits to be interleaved? Is the first number selecting a number of bits for interleaving? 
How are the bit sequence for the first number and the second number associated with the rows related? 
Essential elements are missing from the claims. 
Then the claim states, “…dividing the bit sequence into the second number of subsequences associated with the rows, a difference between the numbers of bits in any two successive subsequences of the subsequences being a predetermined value…”
It is not clear what bit sequence is being divided. Is the first number of bits being divided or is the second number of bits divided? 
There is lack of proper antecedent basis for “the second number of subsequences” in the claim. 
Essential elements are missing from the claim. 
The next limitation states, “…writing the second number of subsequences into the triangular interleaver in an order of the rows, the writing comprising, for a given row in 
It is not clear from the claim how exactly the writing order of odd indexes and bits having even indexes are written in each row of the triangular interleaver. The limitation is convoluted and not clear. 
Independent claims 11 and 23-26 are rejected for similar reasons and require corrections as well. Respective dependent claims 2-7 and 12-19 are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not statutory under 35 USC 101 and are not clear under 35 USC 112. Applicants are requested to review all claims and formulate claim language so that they are statutory and are clear. If Applicants believe an interview might advance prosecution, then they are invited to contact the Examiner with proposed amendments for a discussion. Prior rejections are maintained in view of remarks made herein. See prior office action for details. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112